
	

113 HR 5607 IH: Voices of Human Trafficking Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5607
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Honda (for himself, Mr. Poe of Texas, Mr. Rodney Davis of Illinois, Ms. Bass, Mr. Grijalva, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the United States Advisory Council on Human Trafficking to review Federal Government
			 policy on human trafficking.
	
	
		1.Short titleThis Act may be cited as the Voices of Human Trafficking Act of 2014.
		2.United States Advisory Council on Human Trafficking
			(a)EstablishmentThere is established the United States Advisory Council on Human Trafficking (referred to in this
			 section as the Council), which shall provide advice and recommendations to the Senior Policy Operating Group (referred to
			 in this section as the Group) and the President's Task Force to Monitor and Combat Trafficking in Persons.
			(b)Membership
				(1)CompositionThe Council shall be composed of not fewer than 8 individuals who are—
					(A)survivors of human trafficking; or
					(B)nongovernmental experts or professionals in the human trafficking field.
					(2)Equal representationTo the extent practicable, the Council be comprised of an equal number of survivors and
			 nongovernmental experts.
				(3)AppointmentNot later than 180 days after the date of the enactment of this Act, the President shall appoint
			 the members of the Council.
				(4)Term; reappointmentCouncil members shall serve for terms of 2 years and may be reappointed by the President to serve
			 additional 2-year terms.
				(c)FunctionsThe Council shall—
				(1)be a nongovernmental advisory body to the Group;
				(2)meet, at its own discretion, not less frequently than annually or at the request of the Group to
			 review Federal, State, and local government policy and programs intended
			 to combat human trafficking, including programs related to the provision
			 of services for victims;
				(3)formulate assessments and recommendations to ensure that United States policy and programming
			 efforts conform, to the extent practicable, to the best practices in the
			 field of human trafficking prevention; and
				(4)meet with the Group not less frequently than annually to formally present the Council's findings
			 and recommendations.
				(d)ReportsEvery year beginning after the date of the enactment of this Act, the Council shall submit a report
			 to the chair of the President’s Interagency Task Force to Monitor and
			 Combat
			 Trafficking that contains the findings derived from the reviews conducted
			 pursuant to subsection (c)(2).
			(e)Employee statusMembers of the Council—
				(1)shall not be considered employees of the United States Government for any purpose; and
				(2)shall not receive compensation other than reimbursement of travel expenses and per diem allowance
			 in accordance with section 5703 of title 5, United States Code.
				(f)Nonapplicability of FACAThe Council shall not be subject to the requirements under the Federal Advisory Committee Act (5
			 U.S.C. App.).
			3.SunsetThis section shall cease to be effective on September 30, 2020.
		
